The Court said, they had examined the questions presented by his case, and the authorities cited; and were satisfied that the commissioners had proceeded upon a wrong principle; that the mere abuttal upon Mercer Street did not amount to an implied grant of way. (Underwood v. Stuyvesant, 19 John. Rep. 181.) And they adopted what was said upon a similar point, by Parsons, C. J. in Clapp v. M’Neil, (4 Mass. Rep. 590.) The Court holding that the claimants were entitled' to compensation without regard to the supposed easement, the matter was again referred to the commissioners for review upon this principle, and the present motion denied.
Rule accordingly